Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 10 March 2020 (Utility Patent Application Transmittal states that a PTO-1449 and copies of citations were attached, the Transmittal form  is missing, but references were attached) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 9, in line 1, “a handle” should read “the handle”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeples (US 2,560,127) in view of Hulsey (US 5,107,560) and Farr (US 3,598,157).

Regarding independent Claim 1, Peeples disclose(s) A hand knife with an integrated miter guide(Peeples teaches a hand saw [Fig. 1 of Peeples], but do(es) not appear to teach a hand knife.  However, this functionality is taught in Hulsey as explained below), suitable for cutting thermal pipe insulation (Peeples teaches a hand saw suitable for cutting [Fig. 1 of Peeples], but do(es) not appear to teach suitable for cutting thermal pipe insulation.  However, this functionality is taught in Farr as explained below) comprising: a longitudinally elongated knife blade, the knife blade being substantially planar and comprising a first face, a second face opposite from the first face, a longitudinal cutting edge at a contiguous edge of the first face and the second face (Peeples teaches a saw blade having a first and second face [Fig. 1 of Peeples], but do(es) not appear to teach a knife blade.  However, this functionality is taught in Hulsey as explained below), and a blade back substantially opposite of the cutting edge, a blade distal section, a blade middle section adjacent to the blade distal section, a blade proximal section adjacent to the blade middle section (10 in Fig. 1), and a blade proximal end extending from the blade proximal section being suitable to be attached to a handle (13 in Fig. 1), wherein the longitudinal cutting edge comprises a cutting edge distal section (Fig. 1), a cutting edge middle section adjacent to the cutting edge distal section (Fig. 1), and a cutting edge proximal section adjacent to the cutting edge middle section (Fig. 1), wherein the cutting edge middle section defines a substantially straight line (Fig. 1), and wherein a transverse axis is defined perpendicular to the cutting edge middle section and bisecting the first face and second face (Fig. 1); and a plurality of alignment markings disposed on the knife blade configured at an angle between 45-degrees and 0-degrees, inclusive, relative to the transverse axis, wherein each from the plurality of alignment markings visually delineates a line substantially across the knife blade between the cutting edge and the blade back, inclusive, wherein at least one from the plurality of alignment markings is configured at 45- degrees on the first face (Peeples teaches a saw blade with a plurality of alignment markings [30 Fig. 1 of Peeples], but do(es) not appear to teach a knife blade.  However, this functionality is taught in Hulsey as explained below).

Regarding Claim 1, Peeples fail(s) to disclose the following italicized portion of independent Claim 1:  a hand knife.
However, Peeples, as modified by Hulsey, teach(es): a hand knife (Fig. 1). Utilizing a hand knife allows for increased precision in cutting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peeples, with the teachings of Hulsey, for the purpose of increasing precision in cutting.

Regarding Claim 1, Peeples fail(s) to disclose the following italicized portion of independent Claim 1:  suitable for cutting thermal pipe insulation.
However, Peeples, as modified by Farr, teach(es): suitable for cutting thermal pipe insulation (column 2, lines 8-9). Utilizing a hand knife to cut insulation allows for increased precision in cutting.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peeples, with the teachings of Farr, for the purpose of increasing precision in cutting.

With respect to Claim 2, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): wherein at least one from the plurality of alignment markings is located predominantly in the knife (knife in Fig. 1 of Hulsey) blade proximal section (proximal markings on blade of Fig. 1 of Peeples).

With respect to Claim 3, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): wherein at least one from the plurality of alignment markings is located predominantly in the knife  (knife in Fig. 1 of Hulsey) blade distal section (distal markings on blade of Fig. 1 of Peeples).

With respect to Claim 4, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): wherein at least one of the plurality of alignment markings is sloped in the opposite direction from another at least one from the plurality of alignment markings (sloped markings on blade of Fig. 1 of Peeples).

With respect to Claim 6, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): wherein at least one from the plurality of alignment markings is configured at 0-degrees (markings on blade of Fig. 1 of Peeples).

With respect to Claim 7, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): further comprising indicia disposed on the knife (knife in Fig. 1 of Hulsey)  blade indicating angle values corresponding to the plurality of alignment markings. (indicia markings on blade of Fig. 1 of Peeples).

With respect to Claim 8, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): further comprising a plurality of distance measurement index markings (16 of Fig. 1 of Peeples) configured on the knife blade (knife in Fig. 1 of Hulsey). 

With respect to Claim 9, Peeples, Hulsey and Farr teach(es) the blade of independent Claim 1.  Peeples, Hulsey and Farr further disclose(s): further comprising a handle connected to the blade proximal end (13 in Fig. 1).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeples, Hulsey and Farr further in view of Eberly (US 7,073,240 B2).
	Regarding Claim 5, Peeples, Hulsey and Farr further disclose(s) the blade of independent Claim 1.
	Peeples, Hulsey and Farr fail(s) to disclose wherein at least one from the plurality of alignment markings is configured at 22.5-degrees.
	However, Eberly teach(es) a device (Fig. 1) including wherein at least one from the plurality of alignment markings is configured at 22.5-degrees (16 in Fig. 1). Utilizing 22.5 degree marking allows for increased utility with certain pipes.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Peeples, Hulsey and Farr, with the teachings of Eberyl, for the purpose of increasing utility with certain pipes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
               The following reference(s) relate to blades with markings: Kolodner et al. (US 2,435,225); Peeples (US 2,554,749); Balod (US 1,385,855).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
04 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861